DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	Both concave connector and concave coupling have a same number 123.
	Both convex connector and convex coupling have a same number 121.

Claim Objections
3.	Claim 1, line 2, 5; claim 5, line 1; claim 6, line 1; claim 7, line 1; claim 8, line 1; claim 9, line 1; claim 11, line 1; claim 12, line 1; claim 13, line 2; claim 14, line 1; and claim 15, line 1, --,-- should be inserted before “where”;

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-2 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeMello (5,997,320).
DeMello discloses an automatic guided vehicle (AGV) coupling system comprising:
a first AGV (14, figure 2) having a first convex coupling (24) and a first concave coupling (31), wherein the first convex coupling and the first concave coupling are positioned on a side wall of the first AGV at a predetermined height; and
a second AGV (19, figure 2) having a second convex coupling (46) and a second concave coupling (36), wherein the second convex coupling and the second concave coupling are positioned on a side wall of the second AGV at the predetermined height;
wherein the first convex coupling is releasably inserted in the second concave coupling; and the second convex coupling is releasably inserted into the first concave coupling (figure 5).
Regarding claim 2, figure 2 shows a first locking mechanism coupled in the first concave coupling; and a second locking mechanism coupled in the second concave coupling.
Regarding claim 5, figure 2 shows the first convex coupling and the first concave coupling are separated by a predetermined horizontal distance and the second convex coupling and the second concave coupling are separated by the predetermined horizontal distance.
Regarding claim 6, figure 2 shows an outer surface of the first convex coupling includes a first conical surface and an outer surface of the second convex coupling includes a second conical surface.
Regarding claim 7, figure 2 shows an outer surface of the first convex coupling includes a first spherical surface and an outer surface of the second convex coupling includes a second conical surface.
Regarding claim 8, figure 2 shows an outer surface of the first convex coupling includes a first convex cylindrical surface and an outer surface of the second convex coupling includes a second convex cylindrical surface.
Regarding claim 9, figure 2 shows an inner surface of the first concave coupling includes a first concave cylindrical surface and an inner surface of the second concave coupling includes a second concave cylindrical surface.
Regarding claim 10, figure 2 shows a first data coupling (a middle of 31) on the side wall of the first AGV; and a second data coupling (44) on the side wall of the second AGV.
 	Regarding claim 11, figure 2 shows the first data coupling is centered 25 between the first convex coupling and the first concave coupling and the second data coupling is centered between the second convex coupling and the second concave coupling.
6.	Claims 1 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Limoge et al. (6,259,170).
Limoge et al. disclose an automatic guided vehicle (AGV) coupling system comprising:
a first AGV (140, figure 3) having a first convex coupling (150) and a first concave coupling (146), wherein the first convex coupling and the first concave coupling are positioned on a side wall of the first AGV at a predetermined height; and
a second AGV (10’, figure 3) having a second convex coupling (154) and a second concave coupling (158), wherein the second convex coupling and the second concave coupling are positioned on a side wall of the second AGV at the predetermined height;
wherein the first convex coupling is releasably inserted in the second concave coupling; and the second convex coupling is releasably inserted into the first concave coupling.
Regarding claim 13, figure 3 shows a third AGV (36) having a third convex coupling (134) and a third concave coupling (130), wherein the third convex coupling and the third concave coupling are positioned on a side wall of the third AGV at the predetermined height;
a fourth convex coupling (18’, figure 3) and a fourth concave coupling (14’) on a second side wall of the second AGV; wherein the third convex coupling is releasably inserted in the fourth concave coupling and the third convex coupling is releasably inserted into the fourth concave coupling.
Regarding claim 14, figure 3 shows the second side wall of the second AGV is adjacent to the side wall of the second AGV. 
Regarding claim 15, figure 3 shows the second side wall of the second AGV is on an opposite side of the second AGV from the side wall of the second AGV. 

Allowable Subject Matter
7.	Claims 3-4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        06/14/22.
thanh-tam.le@uspto.gov